Citation Nr: 0515229	
Decision Date: 06/06/05    Archive Date: 06/15/05

DOCKET NO.  04-20 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

J. L. Tiedeman


INTRODUCTION

The veteran served on active duty from June 1951 to August 
1955 and October to November 1962, followed by more than 20 
years of reserve service.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision issued by the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The veteran and his spouse testified at a videoconference 
hearing before the undersigned Acting Veterans Law Judge in 
May 2005.  A transcript of this hearing testimony is of 
record.

For good cause shown, a motion to advance this case on the 
Board's docket has been granted under the authority of 38 
U.S.C.A. § 7107(a) and 38 C.F.R. § 20.900(c).


FINDINGS OF FACT

The veteran's bilateral hearing loss was incurred as a result 
of noise exposure during active service.


CONCLUSION OF LAW

Bilateral hearing loss was incurred in active service.  38 
U.S.C.A §§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.385 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection will be presumed for certain chronic 
diseases, including sensorineural hearing loss, if manifest 
to a compensable degree within the year after service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

Impaired hearing will be considered to be a disability for VA 
purposes when the thresholds for any of the frequencies of 
500, 1000, 2000, 3000, and 4000 Hertz are 40 decibels or 
more; the thresholds for at least three of these frequencies 
are 26 decibels; or speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.  

One requirement for service connection is the current 
existence of the claimed disability.  With regard to hearing 
loss, 38 C.F.R. § 3.385 defines what constitutes the current 
existence of a hearing loss disability.  For service 
connection, it is not required that a hearing loss disability 
by the standards of 38 C.F.R. § 3.385 be demonstrated during 
service, although a hearing loss disability by the standards 
of 38 C.F.R. § 3.385 must be currently present, and service 
connection is possible if such current hearing loss 
disability can be adequately linked to service.  Ledford v. 
Derwinski, 3 Vet. App. 87 (1992).  

As noted above, the veteran served on active duty in the 
United States Air Force from June 1951 to August 1955.  
During that time, as well as during subsequent reserve 
service, he was exposed to "extreme noise" from jet 
aircraft, according to his May 2004 hearing testimony.  
Specifically, he worked in airplanes as a radio operator, and 
was not provided with any hearing protection.  The veteran's 
DD 214 reflects participation in "Basic and Advanced 
Flying" and "Advanced Flying School" courses, which 
included navigation, electronics, and leadership.  His most 
significant duty assignment was a radar observer, and he 
received the Korean Service Medal.  The veteran recalled 
flying daily missions lasting several hours at a time while 
stationed in the Korean Theater.  He remarked that the 
airplanes that he flew in were not insulated and they were 
noisy.  Moreover, the veteran and his spouse testified that, 
following service, he worked as a retail salesman for many 
years, and was not exposed to any significant noise.

The Board observes that the veteran's service medical records 
for his period of active duty from 1951 to 1955 are negative 
for complaints or findings of hearing loss.  However, the 
only tests performed during such service were whispered voice 
and spoken voice testing, rather than more sophisticated 
audiometric testing.  

According to a July 1961 Reserve Survey examination report, 
the veteran audiometric tests results show elevated readings, 
meeting the criteria set out in 38 C.F.R. § 3.385 for right 
ear hearing loss and nearly meeting the criteria for left ear 
hearing loss.  

According to an October 1962 entry into active duty (EAD) 
examination report, the audiometric test results meet the 
criteria for bilateral hearing loss pursuant to 38 C.F.R. 
§ 3.385.  The veteran was discharged from active duty in 
November 1962.  This evidence shows that the veteran has had 
document hearing loss since 1961-62. 

The recent evidence of record is indicative of current 
bilateral hearing loss as defined by 38 C.F.R. § 3.385.  A 
July 2001 report from Y. M., M.D. clearly shows results 
indicative of such hearing loss.  A diagnosis of bilateral 
severe high tone sensorineural hearing loss was provided.  
Further, a September 2003 VA examination report reflects a 
diagnosis of mild sloping to profound sensorineural hearing 
loss, bilaterally, with a history provided by the veteran of 
noise exposure during service.  The Board also notes that the 
veteran has been prescribed hearing aids.  

Significantly, a June 2003 statement from Dr. Y. M. indicates 
that the veteran's bilateral hearing loss "is possibly 
related to his service in the air force."  Although Dr. Y. 
M. did not specifically state that the veteran's bilateral 
hearing loss was "at least as likely as not" incurred in 
service, the "use of cautious language does not always 
express inconclusiveness in a doctor's opinion on etiology."  
Lee v. Brown, 10 Vet. App. 336, 339 (1997).  Indeed, "an 
etiological opinion should be viewed in its full context, and 
not characterized solely by the medical professional's choice 
of words."  Id.  In light of the fact that this opinion is 
uncontroverted in the record, it serves to support the 
veteran's claim of entitlement to service connection.

After reviewing all the evidence, the Board finds that there 
is a reasonable basis to relate the veteran's current 
bilateral hearing loss with his active duty.  38 C.F.R. 
§ 3.303(d).  Resolving reasonable doubt in favor of the 
veteran, the Board finds that his current bilateral hearing 
loss was incurred in service.  38 U.S.C.A § 5107(b).

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  This 
law redefined the obligations of VA with respect to the duty 
to assist, and imposed on VA certain notification 
requirements.  The final regulations implementing the VCAA 
were published on August 29, 2001.  In view of the Board's 
allowance of the veteran's claim, any failure to fully comply 
with VCAA requirements would not be prejudicial to the 
veteran.


ORDER

Service connection for bilateral hearing loss is granted.



	                        
____________________________________________
	CHRISTOPHER J. GEARIN
	Acting Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


